OFFICE OF THE ATTORNEY GENERAL   OF f%w
                 AU8TlN


    /



                                   A




                                          -..
lMW              wh d iO$ iea        of   th4     latt8P    •~ rOqw8ted          by    th0     rflltm~..~
rathoPi        i AOh




           The grooedum r0F~6d@gi4’oM          not  aihPge$ ulth
o&a   ~to be 0 pwma      or uxroond tiindcod ‘providing for blr m-
ltr a lx-ia
          t 8o a ely @ r o t@ Me aoxutf o o tw6r l gtl a lth o utkg h
&de: 18 0 *y       to 6ualt an iaquiry   tb* sImanotor or tbr pm-
o eedia tr larmntti2ly     0iM.    8u hr. Jude. Yol. 84, p. 868,
    ..             8eotiox0~     i    and. B or Artiole            Wma,      Yeram*          (I Gfrll
Statute@+          im61~ m       lpolloww

                   "6aotlon 1.            1l laiwxaffti            la WPitlqg WdeP
          .mth b&&van            to any uoaaty              u8dgo thet     my     p*riron
          lx tir ma x ty,            not   o h e ~g e b w f.th
                                                             l o r & ha 1         o ff6x o e,
          ia 0 pw0ox   or            3mouwmind,            au& that       the wetam                         ---
         .oorith wuttroh
                      p wso x o r laif othw                          pwrou       OP @proa
          reqiroa       that     he .ba plroid            mder      reetnlnt, and mob
          douun~      404450    da012      believe        OUOh     hWrxatf.oa to be
          tpw,      he ahall         forthvlth       imuo        II wwtsnt for tb   ap-
          pnh0xefoa            0r Mob      -80a,          or, ii rooh 1Ike            lxfora4-
          +a       be given      to axy jostlae   rrueh     of    the puce       in
          eo u x tf,
                  li4 justloo an7 188~1 a wwrant
                                             rcirthe ap-
      pPoh0arioJlof u&d perllon, r*t%alJ
                                       nia oorpldat aad
     --,nmmt retaraabls to thclaountf oowt aC raid aaonty,
      8nU raid oouxty &ad&ein either wont rhull tir a
          tiw ll g & o n
                       r0r the huting l4                             mmaiadfon                 0s
         the adtOP   tither b hem ti8o OS ia vaom'tloa,   whiah
         -00    .?mlib 4 llth wat the omrt hmmo 0r th4 oeunty,
         w ct tb   rorid4xeeor the per808~0564,or at nuy
         othrr *a0   ti the aouatf,as th6 aeant;r $16 l m3
         de4 beat ror lua& heWih6.      aotio* of the %a
                                                      )  W) pleoe
         aad pwpou or ruoh hawing da&l b son04 upso the
         penon 6hargetx,  OU?h aotloe to  b4 UJMW Qh4 haI@ aad
         lul of the sowat aleek oi #al& oouxty l12 somwl
          UL&ritarne4           by t t 0        rherirr    or l    ooa*ta&1s of 8wh
                                                                                     fxl2   .



     Boo.a. b. 8okeP- mje 8

             pal*                 tE0 r4twa to *tot* tbe bias on& ploae
                                   auaa aotloe oboll bo lo r ved
                                                               aot 1080
             thaa    thme*dayo prior to tho day 0S tiemliw.
                  %oo. 8. The romot     provided ror horoia ohall
             rutaIR the xome oi ‘The Stoti,ot Taxpa', oad oboll.
             bo di~oated to the lbe?lff Or lay ooa8toble of the
             ooaat7, on4 the ottioor rooeivfa6 owe #boll forth-
             lltb toko into ouo$o47thr par868 au&l theroio, on4
             8t th 0a 083& 0ted w80a x dpm0    a 01 ~8~0
                                                    1    h imla d
             tho retw~          or said warmat .berom the oouaty judw
             rm     ~llpf2kaidn      0ad   tri01.*

                 Aftor c oor~rul      ooaoiaeiotloa of tbo abo~o quotti
     leotloacr  Of rrtiolo AS6l&, whlOh 8eatlOxo are tippliaoblet0               -
     the rltuotlon    outliaod,     It Lo thO.opinion   cU thlr, deportment
     that the perooa,Mu&t        to   be ohoY604 with   1~~07 Mot bo
       hyeloollypreooatwithin         the ooainty  at the time of the mk-
     4n#  01 the   laionutloa.       Aota the  longuago  uml in Seotion
     1.0r Art1010 b86lar
                  *If lnfwmtlon in *rltln6ua4er oath be given
             t0 my oounty &utge that my porioa in blo 04tmt
             :. . 38 0 perooa or woo&    pia4 . ---iaid'
                                                . .
             io r uo -
                     ~o ma t ror th e
                                    lpprebeaoloa ef ooia pe~oon
             . ..a
              - Tho woti *nol&ont* lo aof uoo6 in ttm ebotfonan4
     thOT0 i8 nothln#t0 inbi6Ste that the legi&OtUn,   8V.X intMd#d
     that tho oouxty aburt rhoul4 nooumo Jrrrlcdlotlonof oaoh a mot-
     .tw uhoa it does aot appear that tha poreoa loqht to be ohmgod
     18’   “in*     th0 OOURt7.       The aotmty ju4go lo without outharity to
     aot in the        uttu       uakeee it l peoxe t&at the pereoa rought to
     bo ahor(o4 vlth            lnoonlt~ ie * & his oouutJ1w
               Throo i& laothu rooooa   wo think why the perion
     loqght to bo ohas~od mustbe phyokly     wit&intha oollnt7 br
     rore tbo oowkty oourt of olrohoounty may l eowe ~urlodletloa.
     The Aot prorilerr
                       Votloo      of tho time, ploae and pwpoee of &oh
             hoorfng          eke11 be 8wro4 upon tEo person oEarge4 . . .
             ox& raved and retwaea b7 the sheriff or an7 oon-
             ltoblo of suoh aouatl;. SUO~ not166 rhull ba rrerred




/.
                                               ,,   .    .   .   *,.,    .:   .T..‘,
                                                                                         ...~.
,;   _.._-   .,‘.’       ”




        son,.s. 8., hh# - ma 4

                       ?mtl8oo~tlrn                 t&Me                &ra            paler      co the diy or hear&ng.*
        TMb~tiu,befn&~                                  blvll                 prboeoo au8t            be nrve&)tthe          lhariti
        lP           ooaokbio         cb  %uoh               oowtp                     au&          we tblak  the aoanty
        wherein               the    lnrorartlon                  ia ribe.                       U&es? the lp~llaabloltddoo,
        a rhulff                b? eeartablo                     nay a&b’&6 Outefio                    hle   roop0Otire     OouBty
        to a wve l o lv%l p vib eo 8r Xf th e ~P a o a                                                a p enrhortha n&loo
        1 0k, k MPV6a ib Rbt ~ltbh th0 bOMt7                                                          it %hOB fOii4m t&t
         bb my,wt k bema wita“owh OOtiW,                                                              as r*qaird by #tom*.
                       brlq ~ur.1~ lktutmy, mwt
        The proooo4la(r,                                                                                     br oastduot.4    in
         8triot              lo0Or40noo thantor




                  Thb Obnbtltotloaon@ Irie of Texas ~08louely protea%
         tho llbo#%~oo? $ha oltiseasor :thoooaaonmdth,    anb thtw
         about uob                  ~itl%~n,            nne or                  lawna,tM ear a*?U ot bo4
         hmrd in pmrooa or                     by attm,                                  0r bf both, 3 ororo a I-. ob
         hf0 OOUBttfllYN.                    ti iho -f~ ‘hk                             Or aa7 Ox&80 Or pbrS@Uk OhOud
         b emwe oloaely                     lwf a o r oif
                                                        d
                                                        J g m r 4 e4
                                                                   th o h
                                                                        oiother                                    it.ie
                                                                                                                       th a t
         Ont~rttWt~indltl&uol.a+ho,
                                .ri(hWtll~
                                         as ~6ngt&y, ia~obo~ed
         2%            h+~u g 0a 4 3                di04 0b 8w                          l ~0~~83     40tma0a.              tm-
                                                                                                                    vh*r r ,
                             tEue     it uky Ooaotlttrt;oga1         rl6Et ox p&vi-
                                                          oa~otatuto~y
         ib 60’00mm
                 b tg•UO
                     e n ~4 0~8.0fth
                                  lx p0ni0
                                       ~ 62
                                          1 411~1~,
                                            7
         tho oowte we uot ln@ned                                                to-duped              the.
                                Xt i,: thomror0 tbi oomldorvd o,pinioa *                                          two as-
         pmbnt,                 mu     th6a0t8 8kte6, thr oorrnty %m                                             ot.ha~i
                WithOUt’
         i%UEt~~i~                             $iX'i8~iOttOlb t0 OlbtWtdU                                faaclOy ~~000db68
         8@ & 8n l g OP 8@ i     lOh
                           fht8fde                           OOMt?,   thfb                              ~~~41088    Or nk
         jmrboa~m lye1                     rebldiaooi

                                                                                                     Your,   rem   tral7,